Citation Nr: 1036557	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status-post discectomy and laminectomy, with herniated nucleus 
pulposus, lumbar spine, to include a separate rating in excess of 
10 percent for neurological impairment of the right lower 
extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1981 to July 1984, 
from October 1987 to October 1989 and from March 1990 to March 
2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The appellant had a hearing before the Board in August 2004 and 
the transcript is of record.

In relevant part, the March 2002 rating decision granted service 
connection for a lumbar spine condition and initially rated the 
disability as 20 percent disabling.  A subsequent November 2003 
rating decision increased the rating for the veteran's lumbar 
spine condition to 20 percent.  Regardless of the RO's actions, 
the issue remains before the Board because the increased rating 
was not a complete grant of the maximum benefits available.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The case was brought before the Board in September 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of his claim, to include affording him a VA 
examination.  Via a September 2006 RO decision, the appellant was 
assigned a separate 10 percent rating for neurological impairment 
of the right lower extremity, which was due to the appellant's 
service-connected low back disability as of September 26, 2003.  
The case returned to the Board and was remanded again for 
additional consideration of the revised spine ratings provisions 
in April 2007.  The Board remanded the case again in December 
2008 to provide the appellant with a new VA examination and to 
obtain records from Tricare.  The case returns now for appellate 
consideration.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the appellant's status-post 
discectomy and laminectomy, with herniated nucleus pulposus, 
lumbar spine was manifested by moderate intervertebral disc 
syndrome with moderate recurring attacks, moderate limitation of 
lumbar motion and recurring attacks.

2.  On and after September 26, 2003, and until August 18, 2004, 
the appellant's status-post discectomy and laminectomy, with 
herniated nucleus pulposus, lumbar spine was manifested by 
moderate limitation of motion and neurological impairment of the 
right lower extremity which was wholly sensory in nature, with 
forward flexion exceeding  30 degrees and without incapacitating 
episodes.

3.  On and after August 18, 2004, and prior to August 10, 2009, 
the appellant's status-post discectomy and laminectomy, with 
herniated nucleus pulposus, lumbar spine was manifested by 
moderate limitation of motion and moderate incomplete paralysis 
of the right sciatic nerve, with forward flexion exceeding 30 
degrees and without incapacitating episodes.

4.  On and after August 10, 2009, the appellant's status-post 
discectomy and laminectomy, with herniated nucleus pulposus, 
lumbar spine was manifested by moderate limitation of motion and 
moderately severe incomplete paralysis of the right sciatic 
nerve, with forward flexion exceeding 30 degrees and without 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a rating in 
excess of 20 percent for status-post discectomy and laminectomy, 
with herniated nucleus pulposus, lumbar spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2009).

2.  On and after September 26, 2003, the criteria for a rating in 
excess of 20 percent rating for orthopedic symptoms of status-
post discectomy and laminectomy, with herniated nucleus pulposus, 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

3.  On and after September 26, 2003, and prior to August 18, 
2004, the criteria for a rating in excess of 10 percent rating 
for neurological impairment due to status-post discectomy and 
laminectomy, with herniated nucleus pulposus, lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 5243 (2009).

4.  On and after August 18, 2004, and prior to August 10, 2009, 
the criteria for a rating of 20 percent rating, but no higher, 
for neurological impairment due to status-post discectomy and 
laminectomy, with herniated nucleus pulposus, lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 5243 (2009).

5.  On and after August 10, 2009, the criteria for a rating of 40 
percent rating, but no higher, for neurological impairment due to 
status-post discectomy and laminectomy, with herniated nucleus 
pulposus, lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for an increased initial 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Letters dated in January 2004, September 2005, and May 2007 fully 
satisfied the duty to notify provisions, including notice of the 
degree of disability and effective date elements of Dingess.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice most 
recently in May 2007, he was provided ample opportunity to 
respond with additional argument and evidence and the claim was 
readjudicated and additional supplemental statements of the case 
(SSOCs) were provided to the appellant in June 2008 and December 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant seeks care for his service-connected back disability 
through Tricare Prime in Virginia Beach, Virginia.  The RO 
attempted to obtain these records but no response was received.  
The Board remanded this case in December 2008 in part to provide 
the appellant with an opportunity to submit those records or 
provide the RO with an authorized release form so that the 
records might be obtained on his behalf.  The RO sent the 
appellant a February 2009 letter requesting either the records or 
a completed authorized release form.  The appellant did not 
provide either.  The Board finds that no further assistance is 
required with respect to these records.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination most 
recently in 2009.  The appellant has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA and the private treatment mentioned above, records of which 
are generally in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The examination in 
this case is adequate upon which to base a decision.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate, as they provided sufficient detail to rate 
the appellant's service-connected spinal disabilities, including 
a thorough discussion of the effects of the appellant's symptoms 
on his functioning.  The examiner had the claims file to review 
at the time of the examination.  

The Board remanded the claim in September 2005, April 2007 and 
December 2008 for additional development.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The September 2005 
remand instructed that the appellant's treatment records from VA 
and the Portsmouth Naval Hospital be obtained for the file and a 
VA examination be performed.  The records were obtained and a 
July 2006 VA examination was performed.  The April 2007 remand 
instructed that the RO readjudicate the case, applying both the 
new and old versions of the regulations, which had been revised 
during the appellant's appeal.  The revised regulations will be 
discussed at greater length below.  The RO provided notice of the 
changed regulations in May 2007 and readjudicated the case in 
June 2008.  The December 2008 remand instructed that the 
appellant receive another VA examination, updated VA treatment 
records be obtained, and development conducted to obtain Tricare 
Prime records.  The appellant underwent an August 2009 VA 
examination, his VA treatment records were updated for the claims 
file, although the Tricare Prime records were not obtained.  The 
Board has discussed above that the appellant failed to cooperate 
with the attempt to obtain the Tricare Prime records.  The RO 
could do nothing more without the appellant's cooperation.  The 
Board finds that all of the remand instructions have been 
executed in full or complied with substantially.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial rating 
in excess of 20 percent for his status-post discectomy and 
laminectomy, with herniated nucleus pulposus, lumbar spine, to 
include a separate rating in excess of 10 percent for 
neurological impairment of the right lower extremity.  For the 
reasons that follow, the Board concludes that increased rating is 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The appellant filed for service connection as he separated from 
service in March 2002.  During the pendency of this claim, the 
criteria for rating spinal disabilities were revised (effective 
September 23, 2002, and September 26, 2003).  The Board will 
evaluate the appellant's claim under the criteria in the VA 
Schedule for Rating Disabilities in effect at the time of his 
filing and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court (Supreme 
Court) and the Federal Circuit.  Karnas is inconsistent with 
Supreme Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a claim 
is pending before VA or a court, whichever version of the statute 
or regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

The appellant underwent his first VA examination in October 2001, 
prior to his separation from service.  The appellant was noted to 
have a normal gait, with some limitations of standing and walking 
due to lower back pain.  The appellant's forward flexion was to 
110 degrees, extension to 15 degrees, right and left lateral 
flexion were to 30 degrees and right and left rotation were to 35 
degrees.  The appellant complained of numbness in his right leg 
and foot, with cramping at night.  The appellant did not use 
assistive devices, such as braces or crutches.  There were no 
signs of abnormal weight bearing on his feet.  No muscle spasms 
were noted.  Straight leg raise was positive bilaterally at 45 
degrees.  The appellant had pain at the extremes of his ranges of 
motion.  The examiner noted that the appellant had pain as an 
issue related to DeLuca factors.  The neurological examination 
revealed decreased sensation to pain in the right lower 
extremity, reflexes grossly within normal limits and 2+ in all 
extremities and motor function within normal limits in the 
quadriceps, hamstrings and gastrocnemius, without muscle atrophy.

The appellant was also evaluated at Portsmouth Naval Medical 
Center in August 2004.  The appellant had mild to moderate 
discomfort at the time of the exam.  The appellant had muscle 
strength of the lower extremities of 5/5, except breakaway on the 
right tibialis anterior, the right extensor hallucis longus and 
right gastrocnemius.  The appellant was only able to complete 
five right calf contractions before total fatigue set in.  
Sensation was intact to light touch, except for the posterior of 
the right calf, right heel and right plantar surface.  Lumbar 
forward flexion was to 50 degrees, with full lateral bending, 
rotation and extension.  His gait was antalgic, favoring the 
right lower extremity.  He had positive straight leg raise at 90 
degrees.  Reflexes were intact at the knee level, 2 at the left 
ankle and absent at the right ankle.  

The appellant underwent a July 2006 VA examination following a 
Board remand of this claim.  The appellant reported using a 
brace.  The appellant reported numbness and weakness in his leg.  
He reported flare-ups every one to two months, lasting four to 
seven days.  The appellant's gait was normal.  The measurements 
at mid-calf and mid-thigh were equivalent.  The appellant had no 
abnormal spinal curvature.  He had no ankylosis.  The appellant 
was found to have mild atrophy of the paraspinal muscles, with 
moderate pain with motion and mild tenderness.  The appellant's 
forward flexion was to 70 degrees with pain beginning at 50 
degrees, extension to 10 degrees, right lateral flexion was to 20 
degrees, left lateral flexion was to 15 degrees, right rotation 
was to 15 degrees and left rotation was to 20 degrees.  The 
appellant reported pain throughout the extension, bilateral 
lateral flexion and bilateral rotation movements.  The appellant 
had additional limitation of motion to 40 degrees of flexion on 
repetitive motion.  The appellant's motor exam was normal.  The 
appellant's sensory exam reflected impaired pinprick and light 
touch sensation in both legs.  The appellant had diminished 
reflexes at the knee and ankle levels.  

The appellant and his wife submitted August 2007 statements 
regarding his back.  The appellant's wife reported that the 
appellant's spasms had worsened over time, that he had trouble 
getting into and out of bed, an inability to stand up straight, 
bending over in a curve, and numbness and an inability to wiggle 
his toes.  The appellant's wife reported that the appellant's leg 
would cramp at night, to a degree that she could see, and was 
extremely painful.  

The final VA examination of record occurred in August 2009.  The 
appellant's forward flexion was to 35 degrees with pain beginning 
at 50 degrees, extension to 5 degrees, right lateral flexion was 
to 5 degrees, left lateral flexion was to 20 degrees, right 
rotation was to 15 degrees and left rotation was to 30 degrees.  
The appellant reported pain throughout the extension, bilateral 
lateral flexion and bilateral rotation movements.  The appellant 
had additional limitation of motion to 40 degrees of flexion on 
repetitive motion.  The appellant had spasm of the right 
paraspinal muscles, with bilateral guarding, pain with motion and 
tenderness.  He had weakness on the right.  The appellant's spine 
listed, with the pelvis tilted to the left.  He had lumbar 
lordosis and reverse lordosis.  The report indicates that the 
appellant's perceived numbness and tingling was along the right 
obturator nerve.  The majority of his complaints had to do with 
his back pain which radiated down his leg.  The appellant 
complained of numbness, paresthesias, leg and foot weakness, 
unsteadiness and falls.  The appellant had radiating pain in both 
the sciatic and obturator distributions.  The appellant did not 
have muscle atrophy.  The appellant's motor exam was impaired in 
the right leg, with a notation of right foot drop.  The 
appellant's sensory exam reflected impaired light touch sensation 
in the right leg.  The appellant had hyperactive reflexes without 
clonus at the right knee and ankle levels.  

The appellant's VA treatment records do not provide data that 
would enable application of the ratings criteria.  Similarly, the 
appellant's service treatment records include reports of back 
pain, but not in a manner which enables application of the 
ratings criteria.

The appellant's herniated nucleus pulposus with discectomy and 
laminectomy is a form of intervertebral disc syndrome.  The 
appellant was originally rated under Diagnostic Code (DC) 5293, 
and given a 20 percent rating.  Following the change of 
regulation, his rating was changed to a 20 percent rating under 
the General Ratings Formula with a separate compensable rating 
for neurological complications, based on the date of the change 
in regulations.  

A precedent opinion of VA's Office of General Counsel, VAOPGCPREC 
36-97 (1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause limitation 
of motion of the cervical, thoracic, or lumbar vertebrae.  For 
the sake of clarity, the Board will return to the specific 
provisions of DC 5293 later in this discussion.  

Prior to September 26, 2003, the appellant's disc syndrome had 
some manifestations of painful and limited motion, with 
consistent reports of sensory disturbance.  The appellant's gait 
and posture were normal.  The appellant had intact motor 
findings, no noted muscle spasms, intact reflexes.  The Board 
turns to consider limitation of motion.

Loss of range of motion is also rated under separate Diagnostic 
Codes.  Under Diagnostic Code 5292, dealing with limitation of 
lumbar motion, a 20 percent rating was available for moderate 
limitation of lumbar motion and a 40 percent evaluation was 
applicable with severe limitation of lumbar motion.  The words 
"slight," "moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted that 
use of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and determine 
the appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  38 
C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 5292 
were less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations. In 
adopting specific ranges of motion to define what is normal, VA 
stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See supplementary information, 67 Fed. Reg. 56,509 
(Sept. 4, 2002).  In other words, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984, and the Board can consider the current 
ranges of motion to rating spine disabilities under the old 
criteria.

Disabilities of the spine, excepting degenerative disc disease, 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  
Under the Formula, a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
evaluation requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 
100 percent evaluation is warranted where unfavorable ankylosis 
of the entire spine is demonstrated.  Id.  These evaluations are 
for application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

The evidence of record uniformly shows that the appellant's spine 
is not ankylosed.  The appellant's forward flexion has exceeded 
30 degrees at every VA examination.  The forward flexion also 
exceeded 30 degrees during the 2004 Portsmouth Naval Medical 
Center evaluation.  Even when accounting for the pain experienced 
during testing, the appellant had motion beyond 30 degrees 
forward flexion.  

Using the current regulations as a guideline, these findings 
showed moderate limitation of motion, at worst.  The criteria for 
a 40 percent under the General Ratings Formula are not met.  
Similarly, in the absence of demonstrably severe lumbar 
limitation of motion, a 40 percent evaluation under Diagnostic 
Code 5292 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).  Incorporating the 
limitation of motion findings to the intervertebral disc syndrome 
criteria, the Board finds that the appellant had disc syndrome 
with moderate symptoms with recurrent attacks.  The criteria for 
a rating in excess of 20 percent prior to September 26, 2003, are 
not met.  The RO assigned a separate compensable rating for 
neurological complications under the revised ratings criteria, 
which will be discussed below.

The limitation of motion findings have remained relatively 
consistent during the whole period on appeal.  The Board finds, 
therefore, that the appellant's limitation of lumbar motion has 
not been severe at any time during the period on appeal.  The 
criteria for a rating in excess of 20 percent for limitation of 
lumbar motion are not met.  See 38 C.F.R. § 4.71a, DC 5292.  
Similarly, the appellant's forward flexion measurements have 
exceeded 30 degrees throughout the period on appeal.  The 
criteria for a rating in excess 20 percent for limitation of 
lumbar motion are not met under the General Ratings Formula based 
on orthopedic symptoms.  

The General Ratings Formula for Diseases and Disabilities of the 
Spine provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are separately evaluated under an appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a (2009), General Ratings 
Formula for Diseases and Disabilities of the Spine, at Note (1).  
The appellant has been awarded a 10 percent rating for 
neurological impairment in the right lower extremity due to his 
service-connected disc syndrome.  The rating is under DC 8520, 
for sciatic nerve impairment.  38 C.F.R. § 4.124a (2009).  
Diagnostic Code 8520 provides that mild incomplete paralysis is 
rated 10 percent disabling; moderate incomplete paralysis is 
rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe incomplete 
paralysis, with marked muscular atrophy, is rated 60 percent 
disabling.  Complete paralysis of the sciatic nerve, the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost, is 
rated 80 percent disabling.  Id.  

In this regard, 38 C.F.R. § 4.123 (2009), provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.

Likewise, 38 C.F.R. § 4.124 (2009) provides that neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  

38 C.F.R. § 4.124a (2009) defines the term "incomplete 
paralysis" as indicating a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.

The appellant's reported neurological symptoms were sensory prior 
to the August 2004 evaluation at Portsmouth.  The appellant had 
giveway in some muscle groups in the right lower extremity, with 
absent ankle reflex and sensory disturbance on that side.  The 
July 2006 VA examination report indicates the presence of sensory 
and reflex impairment, but atrophy confined to the spine, not the 
right lower extremity.  Motor testing at that time was normal.  
The appellant's wife reported loss of motion in his toes on the 
right side in August 2007.  The evidence shows motor, reflex and 
sensory impairment but largely preserved function, with intact 
gait and posture.  The Board finds that the neurological 
impairment of the sciatic nerve is moderate incomplete paralysis 
as of the August 18, 2004, evaluation at Portsmouth Naval Medical 
Center.  The criteria for a 20 percent rating are met as of 
August 18, 2004.

The August 2009 VA examination identifies the obturator nerve as 
the involved nerve, rather than the sciatic nerve, which was the 
basis of the current 10 percent rating.  The report indicates 
that the appellant's perceived numbness and tingling was along 
the right obturator nerve.  The majority of his complaints had to 
do with his back pain which radiated down his leg.  However, as 
the rating criteria for paralysis of the obturator nerve provide 
a maximum rating of 10 percent, the appellant could not receive a 
higher rating under this diagnostic code.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8528 (2009).  Additionally, he could not 
be assigned ratings under both Diagnostic Codes 8520 and 8528, as 
they are addressing the same symptomatology and would result in 
the above-referenced pyramiding.  Finally, the Board notes that 
the appellant was found to have foot drop during the August 2009 
VA examination, which is a symptom of complete paralysis of the 
sciatic or external popliteal nerve.  See id., DCs 8520, 8521.  

The findings of neurological impairment at the August 2009 VA 
examination are consistent with moderately severe incomplete 
paralysis.  The appellant retains some function of the lower leg, 
with some movement possible among the muscles below the knee.  
The examination report indicates impairments effecting the 
quadriceps, tibialis anterior, gastrocnemius, soleus muscles and 
extensor hallucis longus.  These involve several branches of the 
sciatic nerve.  There is no muscle atrophy as would be required 
for a severe incomplete paralysis finding.  The impairment shown 
by foot drop represents a significant worsening in symptoms.  The 
Board finds that the appellant has moderately severe incomplete 
paralysis of the sciatic nerve, first shown by the August 10, 
2009, VA examination report.  The Board concludes that a 40 
percent rating is warranted for the neurological impairment 
associated with his service-connected spine disability.  See 
38 C.F.R. § 4.124a, DC 8520.  

Returning to the intervertebral disc syndrome ratings in effect 
prior to September 26, 2003, DC 5293 for intervertebral disc 
syndrome provided a 20 percent rating was available for moderate 
symptoms with recurrent attacks.  A 40 percent rating could be 
assigned under the old criteria for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Under that code, the maximum schedular rating of 60 
percent is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
The Board notes that the combined rating for the appellant's 
spinal disability is 20 percent prior to that date, 30 percent 
between September 26, 2003 and August 18, 2004, 40 percent 
between August 18, 2004, and August 10, 2009, and 60 percent on 
and after August 10, 2009.  The appellant's intervertebral disc 
syndrome was not more than moderate with recurrent attacks prior 
to September 26, 2003, as he had moderate limitation of motion 
and neurological impairment which was wholly sensory.  Between 
September 26, 2003, and August 18, 2004, the appellant's 
intervertebral disc syndrome continued to be productive of no 
more than moderate limitation of motion and sensory neurological 
impairment.  The assignment of separate ratings under the current 
ratings provisions is more favorable to the appellant.  Between 
August 18, 2004, and August 10, 2009, the combined rating is 
equivalent to a rating for severe intervertebral disc syndrome 
under DC 5293.  During that period, the appellant's disability 
had no more than moderate limitation of motion and some evidence 
of sciatic neuropathy.  The Board finds that the moderate 
limitation of motion is more like the severe than the pronounced 
criteria of DC 5293.  A rating in excess of 40 percent is not 
warranted between August 18, 2004, and August 10, 2009.  As of 
August 10, 2009, the Board's award results in a combined award 
which is equivalent to the maximum possible rating under DC 5293, 
prior to September 26, 2003.  Further discussion on the period is 
not warranted.  

Finally, the revisions to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, for rating intervertebral disc syndrome provide that 
preoperative or postoperative intervertebral disc syndrome is to 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective 
September 26, 2003, intervertebral disc syndrome was assigned a 
new diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following the 
General Rating Formula for Diseases and Injuries of the Spine, 
and the above-mentioned instruction was re-phrased to state that 
intervertebral disc syndrome (pre-operatively or post-
operatively) is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and non-
substantive in nature.  See Schedule for Rating Disabilities; The 
Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating 
that the then-proposed amendment "would make editorial 
changes", but would not "represent any substantive change to 
the recently adopted evaluation criteria for intervertebral disc 
syndrome").  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-published 
as Diagnostic Code 5243 in August 2003; however, this has since 
been corrected. See Schedule for Rating Disabilities; The Spine; 
Correction, 69 Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a total 
duration of at least two weeks but less than four weeks; a 40 
percent rating is warranted if the total duration is at least 
four weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The revised 
schedule does not provide for an evaluation higher than 60 
percent.

The appellant's VA treatment records reflect extremely limited 
prescribed bedrest.  The appellant's July 2006 VA examination 
report indicates that the appellant had seven days of bedrest 
following injections to the lower back.  The appellant's Tricare 
Prime records were not obtained for the record, as detailed 
above.  The Board finds that the appellant does not have 
prescribed bedrest of at least four weeks duration in a twelve 
month period.  The criteria for a rating in excess of 20 percent 
have at no time been met.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  The Board has included discussion and 
consideration of the painful motion, fatigue and incoordination 
in the discussion of limitation of motion above.  Even taking 
these into account, the criteria for a higher rating have not 
been met.  A grant under DeLuca would constitute a violation of 
the anti-pyramiding principle.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's status-post 
discectomy and laminectomy, with herniated nucleus pulposus, 
lumbar spine disability is not inadequate.  The appellant 
continues to work.  According to the August 2009 VA examination 
report, the appellant has lost seven days of work due to his 
disability in the previous year.  The appellant complains of 
symptoms consistent with orthopedic and neurological symptoms 
anticipated by the ratings schedule.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board has 
concluded that staged ratings are appropriate and has assigned 
them above.  Due consideration has been afforded to the staged 
ratings rule.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
status-post discectomy and laminectomy, with herniated nucleus 
pulposus, lumbar spine, is denied prior to September 26, 2003.


Entitlement to an initial rating in excess of 20 percent for 
status-post discectomy and laminectomy, with herniated nucleus 
pulposus, lumbar spine, to include a separate rating in excess of 
10 percent for neurological impairment of the right lower 
extremity, is denied on and after September 26, 2003, and prior 
to August 18, 2004.

Entitlement to an initial rating in excess of 20 percent for 
status-post discectomy and laminectomy, with herniated nucleus 
pulposus, lumbar spine, to include a separate rating of 20 
percent for neurological impairment of the right lower extremity, 
is granted on and after August 18, 2004, and prior to August 10, 
2009.

Entitlement to an initial rating in excess of 20 percent for 
status-post discectomy and laminectomy, with herniated nucleus 
pulposus, lumbar spine, to include a separate rating of 40 
percent for neurological impairment of the right lower extremity, 
is granted on and after August 10, 2009.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


